DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.
Response to Arguments
Applicant's arguments filed November 12, 2020 have been fully considered but are not persuasive. At the outset, the Examiner acknowledges the amendments to claims 1, 4, and 6.  With respect to claim 1, Applicant has amended the claim to recite a first well having a first port configured to receive a sample, and a second well having a second port configured to receive a sample, and argues that the prior art does not teach the claimed arrangement.  The Examiner notes that the instant specification does not provide a definition for the claimed port, and notes that the port will be considered as any structure by which reagents are introduced into a well including openings and/or holes within the wells.  The Examiner contends that the phrase “configured to receive the sample” used to describe the first and second ports, is not a structural limitation as the phrase “configured to” does not impart any structure to the claimed well, and the phrase “to receive the sample” represents the intended use of the well.  The Examiner notes that any well having an opening is configured to receive a sample as it is clear that any sample or 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	

For claims 1, 4, and 6, the Examiner notes that the word adjacent will be broadly interpreted as the claims do not a definition, or any parameters to describe the limitations of adjacent.  Additionally, the Examiner notes that the images recited in the claims are not structural features of the device, and therefore do not impart patentability to the claims.  As such, the Examiner contends that the claims is sufficiently broad so as to read any channel in a microfluidic device as being adjacent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the dimensions" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the calibrant for depth" in lines 20 and 21.  There is insufficient antecedent basis for this limitation in the claim.
For claim 6, it is unclear if the calibrator recited at line 4 is identical to the calibrant recited at line 20.  At lines 20-21, claim 6 recites “the calibrant for depth,” which reads as if Applicant is reciting a calibrant different from that recited at line 4.  For the purposes of examination, the Examiner will consider the calibrator and the calibrant as the same compound.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausserer et al., (US 2002/0033337) in view of Kopf-Sill (US 5,842,787), and further in view of Kawamura et al., (US 2011/0104009).
Regarding claim 1, Ausserer et al., teach an analysis system comprising a reservoir having an on board reagent (paragraph 0064, figure 3A #322), a second well having an on board calibrator (paragraph 0058, figure 3A #334), and a flow path extending from each reservoir (figure 3A). Ausserer et al., teach at least one channel having a detection zone wherein the 
Kopf-Sill et al., teach a microfluidic device comprising transparent optical detection windows disposed across one or more channels and/or chambers (column 4 line 65 - column 5 line 10). Kopf-Sill et al., also teach the microfluidic channels having a width ranging from 5 to 50 micrometers (column 10 lines 30-32). With respect to the “substantially parallel orientation” limitations, the Examiner notes that reference to Ausserer et al., teach that channels can be fabricated into a variety of different geometries depending on the operation of the device. Furthermore, reference to Kopf-Sill et al., teach that the channels can be formed into arrays of interconnected parallel channels (column 9 lines 12-17). Based on these teachings, the Examiner contends that forming the channels in a parallel or substantially parallel fashion represents an aesthetic design choice (see MPEP 2144.04 I) which would have been obvious to one of ordinary skill in the art as Ausserer et al., teach that various channel geometries can be utilized, and KopfSill et al., teach interconnected parallel channels. The Examiner is reading the transparent optical detection window and the width of the channels as applying a known technique to a known device to yield predictable results. Kopf-Sill et al., teach that it is known to utilize transparent optical detection windows as a means of allowing optical transmissions from the channel or chamber (column 5 lines 1-4). Kopf-Sill et al., also teach that it is known to utilize a channel having a width ranging from 5-50 micrometers as a means of reducing differences in 
Kawamura et al., teach a clinical examination disk comprising flow paths comprise hydrophilic materials (paragraphs 0105, 0114). Kawamura et al., teach that it is advantageous to provide a hydrophilic material as a means of imparting hydrophilicity to specific regions of the examination disk (paragraphs 0105, 0114).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ausserer et al., in view of Kopf-Sill to provide a hydrophilic material in the microchannels in order to impart hydrophilicity to the microchannels as taught by Kawamura et al.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Ausserer et al., (US 2002/0033337) in view of Kopf-Sill (US 5,842,787), in view of Kawamura et al., (US 2011/0104009), and further in view of Holl et al., (US 6,537,501).
Regarding claim 1, Ausserer et al., teach an analysis system comprising a reservoir having an on board reagent (paragraph 0064, figure 3A #322), a second well having an on board calibrator (paragraph 0058, figure 3A #334), and a flow path extending from each reservoir (figure 3A). Ausserer et al., teach at least one channel having a detection zone wherein the channel comprises a transparent portion to receive an optical signal from a detector (paragraph 
Kopf-Sill et al., teach a microfluidic device comprising transparent optical detection windows disposed across one or more channels and/or chambers (column 4 line 65 - column 5 line 10). Kopf-Sill et al., also teach the microfluidic channels having a width ranging from 5 to 50 micrometers (column 10 lines 30-32). With respect to the “substantially parallel orientation” limitations, the Examiner notes that reference to Ausserer et al., teach that channels can be fabricated into a variety of different geometries depending on the operation of the device. Furthermore, reference to Kopf-Sill et al., teach that the channels can be formed into arrays of interconnected parallel channels (column 9 lines 12-17). Based on these teachings, the Examiner contends that forming the channels in a parallel or substantially parallel fashion represents an aesthetic design choice (see MPEP 2144.04 I) which would have been obvious to one of ordinary skill in the art as Ausserer et al., teach that various channel geometries can be utilized, and KopfSill et al., teach interconnected parallel channels. The Examiner is reading the transparent optical detection window and the width of the channels as applying a known technique to a known device to yield predictable results. Kopf-Sill et al., teach that it is known to utilize transparent optical detection windows as a means of allowing optical transmissions from the channel or chamber (column 5 lines 1-4). Kopf-Sill et al., also teach that it is known to utilize a 
Kawamura et al., teach a clinical examination disk comprising flow paths comprise hydrophilic materials (paragraphs 0105, 0114). Kawamura et al., teach that it is advantageous to provide a hydrophilic material as a means of imparting hydrophilicity to specific regions of the examination disk (paragraphs 0105, 0114).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ausserer et al., in view of Kopf-Sill to provide a hydrophilic material in the microchannels in order to impart hydrophilicity to the microchannels as taught by Kawamura et al. Ausserer et al., in view of Kopf-Sill in view of Kawamura et al., do not teach a stand-alone sample well, nor do they teach a waste well connected to the flow paths.
Holl et al., teach a hematology cartridge comprising a stand-alone sample well (column 4 lines 42-45) and a waste well wherein the flow channels feed into the waste well (column 11 lines 42-45). Holl et al., also teach the waste well connected to various pumps (column 9 lines 52-55). Additionally, Holl et al., teach a detection device comprising an optical reader having multiple apertures for analyzing multiple flow paths (column 8 lines 13-16, column 9 lines 36- 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ausserer et al., in view of Kopf-Sill et al., in view of Kawamura et al., to provide a waste well in order to seal biological and chemical waste within the cartridge as taught by Holl et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798